 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDSatellite Lithograph Corp.andMarcelino PedrazaLocal 1,Amalgamated Lithographers of America, In-ternational Typographical Union,AFL-CIOandSatelliteLithograph Corp.Cases 2-CA-11203and 2-CB-4477January 24,1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn September 21, 1967, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding, finding that the Respondent Companyhad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He also found that Respondent Union had en-gaged in and was engaging in certain unfair laborpractices and recommended that it cease and desisttherefrom and take certain. affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent Company filed excep-tions to the Decision and a supporting brief, and theGeneral Counsel filed cross-exceptions. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner with the followingmodifications:While we agree with the Trial Examiner thatRespondent Company unlawfully discharged Ed-ward Fraser in violation of Section 8(a)(3) of theAct, we do not agree that the discharge of Mar-celino Pedraza was equally violative of the Act.Prior to the event in question, Pedraza, an unskilledworker, had been employed for a period of 3 weeks.Although he worked with Fraser as his helper onthe night shift, there is no evidence that he engagedin union activity of any kind or that RespondentCompany believed that, like Fraser, he was also ac-tive on behalf of the Union. On the contrary thereis evidence in the record to warrant a finding thatPedraza, the least senior of the employees, wasThere being no opposition,we hereby grant the motion by the GeneralCounsel to correct the transcript so as to substitute the name "Gill" forthe name "Gellman"wherever the latter name appearson pp. 272, 274,275, 303, 304, 308, 309,and 311 thereofdischarged for economic reasons when the Re-spondentCompany was compelled because ofbusiness reasons to reduce its work force. Accord-ingly, we shall dismiss the complaint to the extentitalleges that Pedraza was discharged in violationof Section 8(a)(3) of the Act.THE REMEDYThe Trial Examiner found that the strike whichthe Union called on or about November 21, 1966,was occasioned by the Respondent Company'sdischarge of Fraser and Pedraza and that the strikewas an unfair labor practice strike from its onset. Inview of the Respondent Company's unlawfuldischarge of Fraser, which we have found, in agree-ment with the Trial Examiner, we also agree withthe Trial Examiner that the strike was an unfairlabor practice strike. Accordingly, in order to effec-tuate the policies of the Act, we shall order theRespondent Company, upon unconditional requesttherefor, to reinstate all unfair labor practice.strikerswho have not engaged in acts of violence,as herein found, dismissing if necessary other em-ployees who may have been hired to fill their posi-tions, and make each such employee whole forany loss of pay he may suffer as a result of anyrefusal to reinstate him upon such application.Backpay, if any, is to be computed in accordancewith the formulas set forth in F.W. WoolworthCompany,90 NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Satellite Lithograph Corp., NewYork, New York, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order as hereinmodified:1.Renumber paragraphs A., 2(b), (c), and (d) asparagraphs A., 2(d), (e), and (f), and add the follow-ing as new paragraphs A., 2(b) and (c):"(b)Upon application, offer reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rights,all strikers described in the section of this Decisionentitled "The Remedy," dismissing, if necessary,any. persons hired after they went on strike, andmake each such employee whole for any loss of payhe may suffer as a result of any refusal to reinstatehim upon such application. Backpay, if any, will becomputed on a quarterly basis in the manner setforth in F.W. Woolworth Company,90 NLRB 289,zIn the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's finding that Respondent Union violated Section 8(b)(1)(A) of theAct.169 NLRB No. 44 SATELLITE LITHOGRAPH' CORP.with interest thereon at 6 percent per annum, as setforth inIsis Plumbing & Heating Co.,138 NLRB716.""(c)Notify the above-described employees ifpresently serving in the Armed Forces of theUnited States of their right to Tull reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces."2.In renumbered paragraph A., 2(e), in line 2thereof, substitute for the words "to be furnished"the words, "on forms provided."3.Add the following new paragraph after thefourth indented paragraph of "Appendix A" at-tached to the Trial Examiner's Decision:WE WILL, upon application, fully reinstate allunfair labor practice strikers who have not en-gaged in acts of violence, to their former orsubstantiallyequivalentpositions,withoutprejudice to any seniority or other rights andprivileges, dismissing, if necessary, any per-sons since hired; and make them whole forany loss of- pay they may suffer as a result ofany refusal to reinstate them upon such appli-cation, with interest thereon at 6 percent perannum.4.Add the following new paragraph below thesignature line of "Appendix A" attached to theTrial Examiner's Decision:Note:We will notify the striking employeesdesignated above, if presently serving in theArmed Forces of the United States of theirright to full reinstatement upon application inaccordance with the Selective Service Act andtheUniversalMilitary Training and ServiceAct, as amended, after discharge from theArmed Forces.B.Respondent Local 1, Amalgamated Lithog-raphers of America, International TypographicalUnion,AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified;In paragraph B., 2(a), in line 4 thereof, substitutefor the, words "to be furnished" the words, "onforms provided."IT IS HEREBY FURTHER ORDERED that the com-plaint be, and it hereby is, dismissed insofar as it al-leges violations of the Act not found herein.TRIAL EXAMINER'S DECISIONBUCHANAN, Trial Examiner: The CA complaint herein(issuedFebruary 27, 1967; charge filed January 16,1967), as amended, alleges that the Company has violatedSection 8(a)(3) of the National Labor Relations Act, asamended, 73 Stat. 519, by discharging Edward Fraserand Marcelino Pedraza on or about November 17, 1966,because of their union membership and other concertedactivity; and Section 8(a)(1) of the Act by said acts and by303promises of benefit, statements of increases received andwithheld, interrogation, and threats, all in connection withunion membership and sympathy and other concerted activity.The CB complaint (issued February 28, 1967; chargefiled January 31, 1967), as amended, alleges that theUnion has violated Section 8(b)(1)(A) of the Act by theacts of its pickets who attempted to and did block com-pany entrances and exits and customers using them, bythreatening employees of the Company and others, by in-juring employees, and by threatening and damaging pro-perty of other employers, all to induce company em-ployees and others not to cross the picket line set up bythe Union.The answers, as amended, place in issue questions ofagency or status, and deny the allegations of violation.The Regional Director on March 7 consolidated thecases and set them for hearing, which was held before meat New York, New York, on May 1 through 4, 1967, in-clusive. Pursuant to leave granted to all parties, a briefhas been filed by the Company. The General Counsel hassubmitted a two-page paper in which he has not at-tempted to cover the allegations of his complaints. (Onecan anticipate exceptions for "failure to find," withdetailed but subsequent recital of other instances men-tioned in the testimony.) Ignoring completely the allega-tions of independent violations of Section 8(a)(1)- as alsoof Section 8(b)(1)(A) - the General Counsel appears be-latedly to agree that the significant aspects (in the CAportion; perhaps there are none in the CB!) are the 8(a)(3)issues; but now only after loss of time in pursuing otherdetails as originally submitted and thereafter enlarged.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGSOF FACT(WITH REASONS THEREFOR) ANDCONCLUSIONS OF'LAW1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZA-TION INVOLVEDThe facts concerning the Company's status as a NewYork corporation, the nature and extent of its business,'and its engagement in commerce within- the meaning ofthe Act are admitted: I find and conclude accordingly. Ialso find and conclude that, as admitted, the Union is alabor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The AllegedIndependent Violationof Section8(a)(1)The leading antagonists here are Evans,president andsole stockholder of the Company,and Fraser,his half-brother. Both are apparently actively concerned with theinterests of their "people." In addition to his normal busi-ness interest,Evans sees the plant as the only one of itskind in NewYork Citywhich provides employment forNegro pressmen and the opportunity to train others.Faced with organization by the Union herein,as we shallsee, he maintainedthatit is lily-white and denies opportu-nities to Negroes; he declared his preference for anotherunion, although allegedly because it "is good for the bossand Local 1 is no good for the boss." No less militant,Fraser saw no conflict between the pursuit of racial goalsand organization under the aegis of Local 1. Evans' esti- 304DECISIONSOF NATIONALLABOR RELATIONS BOARDmate of his own attitude and actions in a so-called largersense and of their"social significance"is not our presentconcern as we judge the inherently discriminatory natureof his acts.Nor need we appraise or pass judgment onFraser's rodomontade or the value of his above-the-lawattitude,manifested at the hearing,except as it isreflected in acts which bear on the issues before us. Ourconcern and the issues as presented and tried are whetherthe Act was violated as alleged.A series of formal proceedings involving the parties ap-parently began on April 9,1966, when the Union filed arepresentation petition'with the Board;itwithdrew thepetition on June 17.Thereafter on October27, the Unionfiled a representation petition2 with the NewYork StateLaborRelations Board.Pursuant to a consent agreemententered into on November 4, a State Board election wasscheduled for November 22; but the election was post-poned with Fraser's filing of an unfair labor practicecharge3with that Board on November21.Then onDecember 13 the Company filed with the National Boarda charge4 alleging that the Union had violated Section8(b)(1)(A) of theAct; thischarge was withdrawn onJanuary 17,1967, the Company in the meantime havingon January 13 filed a charge 5 under Section8(b)(7)(C),which charge is now pending.In addition to the chargesin the instant consolidated proceeding,filedas notedabove,there is now also pending a representation peti-tion6 filed by the Union on January 20.With proof of discrimination and of interference byEvans,findings of further interference by "workingforeman"Gentile(Evans also works on the presses) willadd nothing to the remedy.But the testimony in the latterrespect does reflect on the credibility of the Company'sposition and its witnesses.Without detailing all of it, thetestimony reliably indicates that Gentile has been con-sulted by Evans with respect to increases in pay, and haseffectively recommended hiring of an employee.Early in1966, Gentile,who had known Marshall,told him oninquiry that there was no job at the time but that heshould keep in touch with him.About 3 months laterGentile suggested that Marshall come to the plant andthere,itappears uncertainly from the latter's testimony,he was hired in Evans'absence.Thiswas not denied byEvans or Gentile.At one time,Gentile ordered Fraser towork on a given machine or to take off.It can be notedalso that it was in evident recognition of Gentile's statusthat Evans later told him to call Fraser and tell him thatboth the latter and Pedraza were to be laid off.Whether or not Gentile offered employee Dobson $25for information concerning the employees'attitudetoward the Union(Gentile denied this),the former didnot deny but could tell us only that he did not recall ask-ing any employees how they were going to vote.Gentile'suncertain reply was matched by his manner at that pointand I find and conclude that,in context,he did unlawfullyinterrogate.Marshall testified without contradiction that,about thefirst week in November,Gentile called him into the of-fice,told him that he had convinced Evans that he stillhad Marshall'svote,and asking whether he could stillcount on him, told him that he(Marshall)was getting araise.Thiswas unlawful interrogation and an unlawful an-nouncement of reward for opposition to the Union.Although Evans in general terms denied that he hadcommitted certain forms of interference, and although hedid refer to conversations and deny others with Dobson,he does not appear to have contradicted Dobson'stestimony that Evans told him about 2 weeks before thestrike which began on November 21 and has continuedsince, that because of hisunionactivities, he had notreceived a raise. I find and conclude that Gentile similarlyviolated the Act when he told Marshall that Evans wouldnot approve his health insurance card be cause he thoughtthat Marshall was favoring the Union; as did Evans whenhe told Fraser that he would grant no increase inasmuchas the Union had been called into the picture.The allegation of threats in connection with unionmembership or assistance is supported by the testimonythat about 2 weeks before the employees went on strikeGentile, after asking Dobson what he was going to doabout the Union, warned that if the shop went unionmany would be fired and Dobson would not work on apress. This was followed by a promise of a $10-wage in-crease at Christmas and a bonus, conditioned on the shopnot going union.At approximately the same time, Evans made a similarpromise of various benefits to employee Vafakos. If asEvans testified, progress had earlier been made towardadoption of a pension plan but, because of the Union, hewas now "not pushing it," that would be a complementa-ry violation. The explanation that increases were regularand customary, offered in connection with that given toMarshall and noted above, can be cited to show violationwhen Evans pointed out, as we have seen, that because ofthe Union's presence he would grant no increases. Thereply to the Company's plaint that it was prejudiced bythe long pending procedural moves is that, were benefitsperiodically and regularly granted, they could have beengranted now; were they not expected, they should nothave been promised or their absence not so "innocently"explained. The sequel to Evans' admitted statement con-necting unionactivities with refusal of a wage increase ishis actual withholding (not alleged to be violative) of suchincrease except to Marshall for the reason as he told usspecifically with respect to Dobson that "it was too closeto the union and the election. There was too much in-volved then." Evans, I find and conclude, similarlypromised benefits to strikers in the latter part ofNovember on condition that they terminate the strike andreturn to work.Quite unnecessary and whatever their bearing on theallegationsof discrimination, bits of testimony whichcrept in or were purposely injected into the hearing can beignored in findings of independent interference. To cite aninstance,Dobson regaled us with a statement, bysomeone at a personnel agency in June before he wasreferred to his job, to the effect that Evans did not want aunionand presumably would not hire anyone who had"anything to do with the union"; and then with Evans'statement to him that the job was open to him if he didn'thave anything to do with the Union. If it be deemed"litigated" because Evans thereafter denied that he askedDobson at the time of his hiring in June about his unionmembership, this like several other conversations,seriesof conversations (some of which included alleged threats,promises of benefit, or interrogation by Evans), or actswas not alleged even after amendment. At timestestimonywas submitted concerning interference by12-RC-14324.4Case 2-CB-4462.zSE-40849.Case 2-CP-381.Case SU-40909.BCase 2-RC-14549. SATELLITELITHOGRAPH CORP.305Evans which in the complaint or its amendments wascharged to Gentile. Such variations are neither "minor"nor "inconsequential," a point which I need not supportin view of the facts themselves and the absence of anyclaim to the contrary.In the confusion of allegations and dates, the GeneralCounsel frolicked with testimony nowhere referred to inhis complaints or the amendments thereto. Testimonywas submitted ' pro and con, and repeated, concerningEvans' provision of drinks and, suggesting a bribe or at-tempt to curry favor with the employees, whether thatwas customary. But from the overall picture presented,this was only an instance of camaraderie which reflectedthe informal relationship between this employer and hisemployees; and it was not alleged as violative. I find noviolation in this.Nor need we concern ourselves withother details of such a party or meeting.The Company should not be held to account to the ex-tent that it fails or barely attempts to meet suchtestimony; and if we can judge from his memorandum, theGeneral Counsel appears to agree. Were we to concernourselves further with such testimony, different in natureand some of it months removed from the violations al-leged, we can weigh such items as Dobson's unexplainedand hardly understandable testimony that, after Fraserand Pedraza had been discharged, the latter told him thatFraser had been but definitely did not say that he hadhimself been fired or laid off. If too troublesome or triflingto be handled adequately at the hearing or before (orsince), such items do not now become more important atthe Company's expense. If a great deal of time was savedat the hearing, as counsel declared, by exclusion of ex-traneous matters, more could have been saved. If therehas been offense or waste, we need not now compound it.B.The Alleged Violation of Section 8(a)(3)Having reviewed the testimony and begun to list theviolations indicated, I have been again impressed as I wasat the hearing with the evident fact that witness after wit-ness, especially as they testified in defense against the al-legations of violation, apparently believed that the end (ofexculpation) justified the means (of falsehood). Referencewas made to proof of this which we need not here detailand which refers to other laws. Aside from and in additionto observation of the witnesses, the cold record indicatesthat we were favored (?) with more (or less?) than honestmistakes in observation or recollection. Thus aside fromthe interference by Gentile, who as found above wasclearly a supervisor despite the position taken by theCompany in its answer and, progressively weaker, at thehearing, Evans was himself guilty of independent inter-ference and as clearly discharged his half-brother becauseof the latter's emphatic support of the Union; Pedraza'sdischarge was a corollary of Fraser's, their relationshipbeing that of helper to pressman, and was similarly dis-criminatory.The Company's position and explanation with respectto the layoffs was early declared as,follows: "There wasa layoff because a customer came in and stopped thepresses literally. They lost 2 big orders. They knocked offtheir night shift."We were told that the customer, AndelPrinting, came in at noon on November 17 and withoutwarning stopped a horserace printing job. The Companyknew and had for some time anticipated that the secondjob, a bingo printing also from Antel, would be completedby Friday, November 18. Having left the subject, coun-sel for the Company thereafter told us also that Fraser'swork was unsatisfactory, and he was therefore selectedfor layoff when a layoff was necessary. Leaving for themoment consideration of the quality of Fraser's per-formance on the job, this latter reason was neither em-braced nor mentioned in the original statement of positionand explanation concerning elimination of Fraser's nightshift, also a valid but quite different reason.This grasping at straws resulted in further flounderingwith later reference to another large job, from RosskammPrinting,which had been taken away. But this had oc-curred several days, perhaps a week, before action wastaken against Fraser. Indeed, with respect to one of theAndel jobs, Evans told us that as much as 2 or 3 weeksearlier he had feared that there would be no more reor-ders.Yet with all of this, until the election became im-minent and Fraser's part prominent, there was no sug-gestion that anyone, let alone Fraser, would be laid off.None of this suggests the suddenness and immediacywith which action was taken, Evans instructing Gentileto call Fraser and Pedraza to the shop that afternoon be-fore they were due to report for work. Curiously,althoughGentile testified that the horserace job wasbeing run on the Ebco machine and on one or both of theCompany's two-color presses, cancellation of the jobled to the layoff of only one pressman, Fraser.We come now to consideration of Fraser's union activi-ties and the Company's knowledge thereof. Not only hadFraser distributed union cards in the shop and gottensignatures, but he appeared at the State board on behalfof the Union several times; particularly three times dur-ing the 3 weeks immediately preceding his discharge.Evans had knowledge of such activities and accused himof organizing the Union at the plant; details of their con-versations in this connection are unnecessary. We havealready noted Evans' opposition to the Union. But nowmatters were coming to a head, Fraser's connection withthe Union was being formalized, and an election was im-minent.Where there are so many inconsistencies in the ex-planations offered in defense, there is no need for furtherdetail in thus stating the reasons for my findings. We haveno more warrant for extending this Decision than therewas for extending the hearing, which early threatened to'go on indefinitely. Applying a flensing knife even to theextent of withholding details noted but not necessary toa decision, suffice it to note here that, after all of thetestimony concerning loss of printing jobs or orders,which did not stand up under scrutiny, Evans himself toldus that he kept five pressmen and three helpers when helet Fraser and Pedraza go although he had work for onlyfour men at the time, the reason for the greater retentionand refusing to alternate the men with fewer hours beingallegedly that he would lose pressmen whom he wouldlater need if he laid them off or distributed the work. Butnow he had in fact dismissed Fraser, an experiencedpressman and the employee with the greatest length ofservice! Evans allegedly explained to Fraser that he hadlaid him off but kept Dobson, a helper, on the job so thatthe latter could become more proficient; i.e., the de-sideratum of proficiency was to be attained by letting themore proficient mango!Fraser was not wedded to the night shift. That he wasthe only pressman on that shift reflects his responsibility.His experience and seniority dictated retention accordingto the Company's own explanation, with transfer if thatwere necessary; and this is nowhere denied as the Com- 306DECISIONSOF NATIONALLABOR RELATIONS BOARDpany attempted to show only that these were outweighedby his shortcomings,suggested neither before nor at thebeginning of the hearing.Had there been a sudden needto eliminate a pressman, the selection of Fraser, the old-est in service with the Company, was discriminatory; Iso find and conclude. We need not gloss over his short-comings. But they had not loomed so large in the Com-pany's eyes, or in Evans', as to warrant earlier dischargeor discipline. It does not appear that the Company hadnoted or indicated any objection to his latenesses whichsubsequent questioning suggested came to mind as an af-terthought.Nor need we emphasize the element of apparentlysatisfactory work since Fraser had been reemployed bythe Company after quitting and had been steadily in-creased in pay. But a new factor had now been added, hismarked union activity; and whatever the personal rela-tionship and Evans' attitude, these were exacerbated bythat activity,which now moved Evans to act againstFraser. In overruling the defense, I have found it un-necessary to rely on the testimony by Dounis, whom Icredit that, afterhis questionwhy Fraser had been let goand Evans' reply that work was slow, he had replied thatthere seemed to be a great deal of work, Evans' rejoinderbeing that he had let Fraser go because he did not wanthim or his union; that Evans added that, since the A&Pjob was finished, they could now handle other customers'jobs; and that Evans himself, although he usually spentnot more than an hour or two on a machine, worked onone all day on November 17 and 18. The latter fact wasconfirmed by employee Vafakos.Even if itneednot now be decided, it may be noted inpassing, since there were contrary contentions at thehearing, that these employees were discharged, not tem-porarily laid off. Fraser testified that Evans had used bothterms and had said that he would take him back only if theUnion lost the election, and that he would not at all oncea strike began. It was also testified that Evans declaredthat Fraser and Pedraza were through: he would go aheadwith the election but did not want them to vote. Whetherlaid off or discharged, the employment of these two wasdiscriminatorily terminated.C.The Alleged Violation of Section 8(b)(1)(A)Quite as clearly does the credible evidence indicaterestraint and coercion of employees in the exercise oftheir rights, as alleged, by threats to and assaults on em-ployees of the Company and of others, and by threats anddamage to property. This occurred in front of and awayfrom the plant, and was committed by strikers Fraser,Dobson, Marshall, and Pedraza. If one does not credit allof the testimony offered to explain what may have beenan excessively vigorous defense by Hamrick against at-tack by Dobson and Fraser,the issuehere is onlywhether the latter two attacked, and that I find. Nor canthere be even a reasonable doubt concerning the Union'sresponsibility for at least the acts committed by thepickets at the plant site, such responsibility continuingfrom its initial issuance of signs to the pickets. The Unionhaving provided the strikers with picket signs as Olm-stead, its director of organizing, testified, and admittedlybeing engaged in the picketing,it cannot disclaim respon-sibility for their acts as they picketed. As for the eventswhich occurred away from the shop, these were of thesame nature and were continuations or extensions of theactivities directly authorized or for which the Union wasthus responsible. The liability might be found to existwhether the Union specifically authorized or encouragedcertain acts or whether, having set the stage and initiatedactivities, it failed to limit them and to deter its represent-atives.Citation of direct authority is unnecessary here,but reference to a recent converse situation where an em-ployer was held responsible for the acts of others' will un-derscore the Union's responsibility here. Although the al-legation of representation and agency names Fraseralone, the Union is alleged to have engaged in unlawfulrestraint and coercion by Fraser, Dobson, and "variousof its pickets." The allegations of misconduct at the plantsite have been sustained; I so find and conclude. It is un-necessary to pass upon the Union's responsibility formisconduct elsewhere.Despite the discrimination against them, the violenceengaged in deprives Fraser and Pedraza of reinstatementrights.As for backpay, Fraser's can run only from his ter-mination on November 17 until December 2, when thefirst act of violence was committed against Evans' half-brother "right after the first of December." (If there isevidence to support an earlier cutoff date, it has not beenpointed out, and I have not noted it.) A broker orcustomer was threatened on December 2. I do not creditFraser's version that he was merely responsive on thelatter occasion. His combativeness was apparent even atthehearing.The General Counsel has disclaimedbackpay for Pedraza.Fraser told us that during a tavern discussion onNovember 18, when as noted above Evans stated that hewould rehire Fraser only if the Company won the elec-tion,Dobson apparently speaking for himself and theother employees present urged Evans to rehire Fraser.Dobson's version was similar, he allegedly insisting thatFraser first be taken back while Evans urged that the menfirst come to work and vote the Union down. Further,during the first week of the strike Evans promised thestrikers various benefits if they returned to work withouttheUnion. Such an attempt to undermine the Unionwould prolong the strike and, had it not already been anunfair labor practice strike, convert it into one. Butbeyond all of this and most directly bearing on the natureof the strike is Olmstead's uncontradicted testimony thatearly in the morning of November 21, before the strikecommenced, it was made clear in a conversation betweenhim and Evans that the men would strike that afternoonunlessFraser and Pedraza were put back on the job. Forits bearing on reemployment rights of nonviolent strikers,Ifind and conclude that this was an unfair labor practicestrike from its inception.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that:A. The Company, Satellite Lithograph Corp., NewYork, New York, its officers, agents, and representativesshall:1.Cease and desist from:(a)Discouragingmembership in Local 1, Amalga-mated Lithographers of America, International Typo-graphicalUnion, AFL-CIO, or in any other labor or-'General MetalProducts Company,164 NLRB 64. SATELLITE LITHOGRAPH CORP307ganization, by discriminatorily discharging any of its em-ployees or discriminating in any other manner in respectto their hire or tenure of employment, or any term or con-dition of employment.(b)Unlawfully interrogating employees, announcingrewards or penalties, threatening, and promising benefits,all in connection with union membership or sympathy orother concerted activity.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Edward Fraser whole for any loss of paysustained by him between November 17 and December2, 1966, with interest to be computed in the customarymanner. 8(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords to facilitate the checking of the amount ofbackpay due.(c)Post at its place of business in New York, NewYork, copies of the attached notice marked "AppendixA."S Copies of said notice, to be furnished by the Re-gional Director for Region 2, shall, after being duly signedby the Company's representative, be posted by the Com-pany immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to itsemployees are customarily posted. Reasonable stepsshall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.10B.The Union, Local 1, Amalgamated LithographersofAmerica,InternationalTypographicalUnion,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Threatening and assulting employees of the Com-pany and of others, and threatening and damaging proper-ty, in order to induce employees not to cross the Union'spicket line.(b) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places in its business offices,meeting halls, and places where notices to its membersare customarily posted, copies of the attached noticesmarked "Appendix A" and "Appendix B." Copies of saidnotices, to be furnished by the Regional Director for Re-gion 2, after being duly signed by official representativesof the respective Respondents, shall be posted by theUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shallbe taken by the Union to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 2, signedcopies of the attached notice marked "Appendix B,"11 forposting by the Company, the latter willing. Copies of saidnotice, on forms to be furnished by the Regional Directorfor Region 2, after being duly signed by the Union as in-dicated, be forthwith returned to said Regional Directorfor such posting.(c)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith. 12BThe Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB827, Crossett Lumber Company,8 NLRB 440,Republic Steel Corporation v. N.L R B,311 U S7, F. W. WoolworthCompany,90 NLRB 289, 291-294, IsisPlumbing & Heating Co,138NLRB 7169 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "1' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "11See fn9, supra12See fn. 10,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT discourage membership in Local 1,Amalgamated Lithographers of America, Interna-tionalTypographicalUnion,AFL-CIO, or anyotherlabororganization,bydiscriminatorilydischarging any of our employees or discriminatingin any other manner in respect to their hire or tenureof employment, or any term or condition of employ-ment.WE WILL NOT unlawfully interrogate employees,announce rewards or penalties,or promise benefits,in connection with union membership,sympathy, orother concerted activity.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form labor or-ganizations,to join or assistLocal1,AmalgamatedLithographersofAmerica,InternationalTypo-graphicalUnion, AFL-CIO, or anyother labor or-ganization,and to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or allsuch activities,except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act.WE WILL make Edward Fraser whole for any lossofpay suffered between November 17 andDecember 2, 1966, as a result of the discriminationagainst him.All our employees are free to become or remain, orrefrain from becoming or remaining,members of Local 1,Amalgamated Lithographers of America,InternationalTypographicalUnion, AFL-CIO, orany other labor or-350-212 0-70-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDganization, except to the extent that such right may be af-fected byan agreementrequiring membership in a labororganization as a conditionof employment as authorizedin Section8(a)(3) of the Act.SATELLITE LITHOGRAPHCORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's RegionalOffice, 5th Floor, 7455th Avenue,Squibb Building,New York, New York,Telephone751-5500.APPENDIX BNOTICE TO ALL MEMBERS AND NONMEMBERSPursuantto theRecommendedOrder of a Trial Ex-aminer ofthe National LaborRelations Board and inorderto effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT threaten or assault employees ofSatellite Lithograph Corp. or of other employers orthreaten or damage property, in order to induce em-ployees not to cross our picket lines.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act.All employees are free to become or remain, or refrainfrom becoming or remaining, members of this Union, orany other labor organization, except to the extent thatsuch right may be affected by an agreement requiringmembership as a condition of employment as authorizedin Section 8(a)(3) of the Act.DatedByLOCAL 1,AMALGAMATEDLITHOGRAPHERS OF AMER-ICA, INTERNATIONAL TYPO-GRAPHICAL UNION,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 5th Floor, 7455th Avenue, Squibb Building, New York, New York,Telephone 751-5500.